 VINYL CRAFT FENCE CO.Andrew Craft, a sole proprietor d/b/a Vinyl CraftFence Co. and United Steelworkers of America.Cases 25-CA-9588 and 25-CA-9588-2March 29, 1979 NAAn AgeDECISION AND ORDERAfter a heaBY CHAIRMAN FANNING AND MEMBERS JENKINS nity to presAND MURPHY ine witness,the NationOn November 21, 1978, Administrative Law Judge dered to poGeorge F. McInerny issued the attached Decision in I Wlthis proceeding. Thereafter. Respondent filed excep- or othtions. becausPursuant to the provisions of Section 3(b) of the tion 7National Labor Relations Act, as amended, the Na- give tetional Labor Relations Board has delegated its au- Boardthority in this proceeding to a three-member panel. I wIThe Board has considered the record and the at- restraitached Decision in light of the exceptions, and has of thedecided to affirm the rulings, findings, and conclu- Natiotsions' of the Administrative Law Judge and to adopt I wlhis recommended Order, as modified herein. reinstalongerORDER tion, otherrPursuant to Section 10(c) of the National Labor make Relations Act, as amended, the National Labor Rela- have stions Board adopts as its Order the recommended Or- terest.der of the Administrative Law Judge, as modified be- I wlow, and hereby orders that the Respondent, Andrew criminCraft, a sole proprietor d/b/a Vinyl Craft Fence Co.,Kokomo, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order as so modified:1. Substitute the following for paragraph 2(a) andreletter the subsequent paragraphs accordingly:"(a) Offer George Pyke immediate and full rein-statement to his former job or, if his job no longerexists, to a substantially equivalent position, without GEORGEprejudice to his seniority or any other rights or privi- tteeesult ofleges previously enjoyed, and make him whole for alleging thaalleging thaany loss of earnings he may have suffered by reason discharged (of Respondent's discrimination against him in the ruary 15. Imanner and to the extent set forth in the section here charge allegentitled "The Remedy." nated again:2. Substitute the attached notice for that of the gion 25 of tAdministrative Law Judge. complaint heetor d/b/aRespondent.(3), and (4amended, hecoercing his'In his remedy the Administrative Law Judge inadvertently failed to cite by denying iF W. Woolworth Company, 90 NLRB 289 (1950), for the forumla used in thecomputation of a backpay award. We therefore modify his remedy to in- dent, in hisclude the citation. labor practii607APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THE,TIONAL LABOR RELATIONS BOARDency of the United States Governmenttring in which all parties had the opportu-ent evidence and examine and cross-exam-es, it has been decided that I have violatedal Labor Relations Act. I have been or-ost this notice and to comply with its terms.ILL NOT discharge, deny wage increases to,erwise discriminate against my employeesse they engage in activity protected by Sec-of the National Labor Relations Act orestimony to the National Labor RelationsLL NOT in any other manner interfere with,n, or coerce my employees in the exerciserights guaranteed them by Section 7 of theial Labor Relations Act.ILL offer George Pyke immediate and fullitement to his former job or, if his job noexists, to a substantially equivalent posi-vithout prejudice to his seniority or anyrights or privileges previously enjoyed, andhim whole for any loss of earnings he mayuffered by reason of his discharge, plus in-ILL make Ralph Ryan whole for any dis-ation suffered by him, plus interest.NDREW C. CRAFT, A SOLE PROPRIETOR/B/A VINYL CRAFT FENCE CO.DECISIONSTATEMENT OF THE CASEF. MCINERNY, Administrative Law Judge: Asa charge filed on January 24. 1978, by Uniteds of America, herein referred to as the Union,t Vinyl Craft Fence Co. had discriminatorily3eorge Pyke: an amended charge filed on Feb-978, by the Union: and a second amendedling that Vinyl Craft Fence Co. had discrimi-st Ralph Ryan; the Regional Director for Re-he National Labor Relations Board issued theerein, alleging that Andrew Craft, a sole propri-Vinyl Craft Fence Co., herein referred to asor the Company, had violated Section 8(a)(1),) of the National Labor Relations Act, aserein referred to as the Act, by threatening andemployees; by discharging George Pyke; andRalph Ryan increases in his wage rate. Respon-answer, denied the commission of any unfairces.241 NLRB No. 95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held on this complaintin Kokomo, Indiana, on July 6, 7, and 31, 1978. All partieswere represented. presented evidence, examined, and cross-examined witnesses. Following the hearing the GeneralCounsel and Respondent submitted briefs which have beencarefully examined.Upon the entire record in this proceeding, including myobservation of the witnesses, I hereby make the following:FIND)IN(S OF FACT1. ITHE BUSINESS OF RESPONDENTThe Respondent, Andrew Craft, is a sole proprietordoing business as Vinyl Craft Fence Co. At all times mate-rial herein he has maintained his principal office and placeof business in Kokomo, Indiana, where he is engaged in themanufacture and distribution of vinyl coated chain linkfencing. During the year prior to the issuance of the com-plaint herein Respondent sold manufactured products val-ued in excess of $50,000 to purchasers who themselves areengaged in interstate commerce. The complaint alleges, Re-spondent admits, and I find that he is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II. HE LABOR ORGANIZATIONThe United Steelworkers of America is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. IHE UNFAIR LABOR PRA(cTICESA. BackgroundIn December 1976, George Pyke. who had been em-ployed by Respondent since March of that same year, en-gaged in discussions with his fellow employees Ryan, Loy.Zwickey, and Tate concerning a union. At a result. Pykecontacted one Breedon. a representative of the Steelwork-ers, and was referred, in turn, to the Union InternationalField Staff Representative Carl N. Morris. A meeting wasset up on December 31, at which Pyke, Ryan, Tate, Loy,and an employee named Trotti signed union cards.On receiving the signed cards, the Union filed a petition,in Case 25-RC-6517. on January 10, 1977, for a unit ofproduction and maintenance employees of Respondent.Following a stipulated election on June 9, 1977, at whichPyke served as the observer for the Union, challenges to anumber of ballots were heard on September 6, 1977, andresolved by the Board in an unpublished decision datedApril 19, 1978. The Union was certified as the exclusiverepresentative of certain of Respondent's employees onMay 16, 1978.'While the representation case was making its waythrough the processes of the Board, unfair labor practicecharges were filed against Respondent2which resulted in' There are no questions as to the appropriateness of the unit, or of anyrefusal to bargain in good faith. The documents concerning the representa-tion case were received to assist the trier of fact in plotting the courses of twoconcurrent streams of events.2 This case is identified in the General Counsel's brief as Case 25-CA-8579 but in the record as Cases 25 CA 8578 and 25 CA-8578-2.the issuance of a complaint, and the scheduling of a hearingsome time in May 1977, where a settlement was reached.Certain employees of Respondent, including Pyke andRyan appeared at the hearing, but the record does not re-veal whether they in fact testified or whether the settlementwas reached prior to their taking the witness stand. Therecord in this case is clear, however, that Ryan and Pykedid testify at the hearing on challenged ballots on Septem-ber 6, 1977.B. The Alleged 8(a)(1) ConductThe General Counsel introduced evidence of Respon-dent's activities in the period between the filing of the peti-tion in Case 25-RC-6517 on January 10, 1977, and thesettlement agreement in May of that year. Respondent ob-jected to the admission of this evidence on the grounds thatits receipt was foreclosed by Respondent's execution of, andcompliance with, the settlement agreement: and, further,that all of the evidence proffered concerned events whichhad occurred more than six months before the filing of thecharges in this case.At the hearing I indicated my views to Respondent'sCounsel on this matter and urged him to furnish me withcitations to authorities supportive of his position. This hehas done, and, in fairness, I have carefully studied the au-thorities he has cited. However, I am of the opinion that thelaw on events occurring prior to the 6-month statute oflimitations contained in Section 10(b) of the Act has beendefinitively settled by the Brian case,3which itself is cited inRespondent's brief.In arguing that Section 10(b) prohibits consideration ofRespondent's conduct occurring more than 6 months priorto the charge, Respondent cites Knickerbocker Manufactur-ing Company, Inc., 109 NLRB 1195 (1954); Indiana MetalProducts Corp. v. N.L.R.B., 202 F.2d 613 (1953); and OlinIndustries, Inc., 97 NLRB 130 (1951). Aside from the factthat all of these cases were decided before Bryan, it is clearthat the proposition they stand for is that Section 10(b) barsuse by the General Counsel or the Board of events whichoccurred prior to the 6-month period as the basisforfindingsof unfair labor practices. In the instant case, the evidencewas offered by the General Counsel and received by me notfor the purpose of establishing violations of law, but to es-tablish an attitude or character in order to illuminate and tofurnish a background for later events. The findings I makemust be based on those later events. Thus my ruling is notinconsistent with the authorities cited by Respondent.With respect to the effect of the prior settlement agree-ment on the receipt of evidence as to events which were apart of prior charges, complaints, and settlements, Respon-dent has cited two categories of authorities. The first seriesof cases stands for the proposition that the Board cannot, orwill not, make findings concerning independent allegationsof violations occurring prior to the settlement agreement:Independent Life and Accident Co. d/bla Herald Life Insur-ance Comrpany, 227 NLRB 1546 (1977); Teamsters, Chauf-feurs, Helpers and Taxicab Drivers, Local 32 7, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-Local Lodge No. 1424. International Association of Machinists, A FL-CIO,et al. v. V.LR B. 362 U. S. 411 (1960). reversing 264 F.2d 574 (1959).608 VINYL CRAFT FENCE CO.housemen and Helpers of America (Greer Stop Nut Co., aDivision of Kaynar Mfg. Co., Inc.), 160 NLRB 1919 (1966);and Eveready Garage, Inc., 126 NLRB 13 (1960).Here again, I must emphasize that the evidence in ques-tion was not received by me for purpose of making findingsbased thereon, nor do I make such findings. Respondent'sreliance on these authorities is thus misplaced.The second group of cases dealing with settlements holdsthat a settlement agreement, in and of itself, is not evidenceof hostility of antiunion animus and may not be used as thebasis for such a finding. Poray, Inc., 143 NLRB 617 (1963),enfd. 337 F.2d 114 (D.C. Cir., 1964); Southwest ChevroletCorp., 194 NLRB 975 (1972); Local No. 92, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO (R. W. Hughes Construction Co., Inc.)138 NLRB 428 (1962); Raymond Buick, Inc., 173 NLRB1292 (1967); Lincoln Bearing Co.,' 133 NLRB 1069 (1961),vacated 311 F.2d 48 (6th Cir. 1962); Bangor Plastics, 156NLRB 1165 (1966), enforcement denied 392 F.2d 772 (6thCir., 1967).In the instant case, of course, there has been no attemptby the General Counsel to use the fact of the settlementagreement as evidence of antiunion animus, and these casesare inapposite to the issue here.5Accordingly, in reliance upon Bryan, supra, I find thatevidence of animus and hostility occurring more than 6months prior to the filing of the instant charges in January1978 may be used to establish that such attitudes existed.Further, in reliance on Northern California District Coun-cil of Hodcarriers and Common Laborers of America, A FL-CIO, et al., 154 NLRB 1384 (1965), affd. 389 F.2d 721 (9thCir. 1968), 1 find that the Board's policy with respect topresettlement activities is that such conduct may be consid-ered in assessing post-settlement actions of a Respondent.Accordingly, the credible and undenied testimony of Ste-ven E. Tate, James Loy, Jr., George Pyke, and Ralph Ryanconcerning the activities of John Craft, Respondent's sonand plant manager, is accepted as an accurate representa-tion of events which took place in January 1977, and showsthat, at that time, by interrogating employees about theirunion activities; by threatening employees with reprisals fortheir union activity; by laying off Ralph Ryan: and by dis-charging George Pyke, Respondent demonstrated anti-union animus and hostility toward his employees' attemptto organize.In addition to these events, Ralph Ryan testified thatsometime between July 10 and 20, 1977, John Craft toldhim that "the Union is not going to get in," and that Re-spondent was going to get rid of "every one of you thatsigned a union card" as soon as he had a chance.' Thisconversation is also outside the 6-month period prior to theinstant charge, but it is an indication that, despite the settle-'This case really concerned the issue of the Board's right to set aside asettlement agreement in the absence of post-settlement violations.5 Fanr Milling Co., 360 U. S. 301 (1959), was cited by Respondent, but thatcase has nothing to do with the issues herein.6 This conversation was not specifically denied by John Craft, although hedid deny that he had spoken to any employees about "union activities of anysort." I do not credit Crafi's testimony on material issues. His memory wasinaccurate, and his denials of threats or other coercive conduct were made inresponse to leading questions by Respondent's counsel in a conclusionaryand unconvincing fashion. Ryan, on the other hand, impressed me as acredible, candid witness.ment of the prior charges, Respondent's hostility and ani-mus remained.Following the hearing on challenged ballots on Septem-ber 6, 1977, George Pyke was at work at the plant on Sun-day, September 11. At this time John Craft came up to himand with an obscenity, told Pyke he would like to bust hishead open "with a steel pipe." Craft went on to say thatPyke was in the wrong crowd, that he should run aroundwith a better crowd, and that he was just going along withthe crowd to "get the union," adding that the reason Pykehad not received a raise was "because of the union."'C. The Discharge of George PkePyke was hired by Respondent in March 1976. Heworked as a truck loader and as a fence-weaving machineoperator. He started at the rate of $2.50 per hour. After 8 or9 weeks he was raised to $3 and to $3.50, a month or twolater. This last was his rate when he was discharged. Asnoted above, Pyke was active in bringing the employeesinto contact with the Union in December 1976, which factwas known by Respondent in January 1977, and testifiedcredibly about interrogation by John Craft and his laterdischarge by Croft in a conversation marred with antiunionthreats. Pyke was reinstated and awarded back pay as aresult of the settlement agreement in May 1977, and heacted as the Union's observer at the representation electionon June 9.The results of the election were not determined at thattime, due to a number of challenges which were yet to beruled upon, but on June 13 Respondent called the employ-ees together and announced that they were going to "stopplaying games in this plant." He further stated that thence-forth a doctor's excuse would be required for all absencesdue to illness. Respondent did not stipulate what, if any,discipline would be imposed for transgressions of this rule.Pyke was admittedly not an exemplary employees. Hehad trouble keeping up production, although the Companykept no production records, and was absent frequently dueto illness. However, from June, when Respondent institutedthe new policy on illnesses, until October, nothing was saidor done about these absences. There is no evidence thatPyke did not conform to this new policy.Some time in October Pyke was called in to the officewhere Respondent told him that if he did not keep up withthe other employees he was going to be terminated. Re-spondent also mentioned Pyke's absentee record. but didnot indicate that poor attendance was going to furnishgrounds for discharge. Pyke was admonished to bring uphis productivity and was given 2 weeks to do it. The 2weeks passed and nothing further was said to him abouteither productivity or absenteeism.On December 15 Pyke became ill after lunch, and, notfinding anyone in the office, asked several fellow employeesto tell Respondent that he was not feeling well and wasgoing to see a doctor. He visited a Dr. Bennett and was toldI credit Pyke's version of this story. Pyke is a person of limited education.but I found him to be forthright and candid in his testimony despite ex-tended and vigorous cross-examination. This testimony was not specificallydenied by John Craft. and, as noted above. I do not credit his general deni-als.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had high blood pressure. An appointment for x-rayswas set up for December 20 at St. Joseph Memorial Hospi-tal in Kokomo. On the next day, December 16, Pyke calledJohn Craft and told him about the high blood pressure.Craft was sympathetic and told Pyke to let him know assoon as he had a more definite prognosis. Pyke called inagain on Monday, Tuesday, and Wednesday, on each occa-sion speaking to John Craft, who said it was "all right" thathe could not come in. About 2 weeks later, Pyke testifiedthat he came in to work, worked about 2 hours, but devel-oped a headache and became dizzy, so he left after notify-ing Ann Craft, Respondent's daughter and a secretary inhis office.8The following Monday, January 16, Pyke camein to pick up his check and encountered John Craft. Ac-cording to Pyke, Craft told him not to come to work unlesshe had a doctor's excuse saying he could return to work.9Later that week Pyke obtained a certificate from Dr.Bennett that he could return to work on January 20. Onthat date he presented himself ready for work at 8 a.m.John Craft took the doctor's certificate and instructed Pyketo return at 5 p.m. Pyke did as he was told, and, sometimeafter 5 o'clock that evening spoke to Andrew Craft, Re-spondent. Craft told Pyke "I thought you quit," and statedthat Pyke had never showed up for work. Pyke told himabout John Craft's request that he obtain a release from hisdoctor and Andrew Craft replied that Pyke should find alight job, that he might fall into one of the machines and gethurt or killed.'0Pyke's story of his illness is credible, undenied, and, in-deed, corroborated at critical points by the testimony ofRespondent, his son, and daughter. Moreover, Respondentgave no account of his action in discharging Pyke, otherthan to state the fact that he was discharged. Respondent'sversion of the events must then be constructed from theevidentiary materials at hand. Since I am urged by Respon-dent's brief to defer to the decision of the Indiana Employ-ment Security Division, which "says it all concerning Mr.Pyke." I have reviewed that decision. It is true that thedetermination of eligibility issued by the Division sustainsthe position of the employer. That determination was up-held by an appeals referee. But aside from the fact that Iam not bound by a decision of the Indiana EmploymentSecurity Division," I find that these decisions support theGeneral Counsel's contention that Respondent profferedshifting and conflicting reasons for its actions toward Pyke.Thus Respondent at one point said to Pyke that he thoughthe had quit. This position was carried over into the answerof Respondent to the complaint. Then Respondent statedthat Pyke had been replaced, but no evidence was pre-sented as to who the replacement was, and Pyke's undeniedtestimony about his conversation with John Craft, on Janu-0 Respondent's records show that this was on January 9, 1978. Ann Craftadmitted that Pyke had told her he was dizzy, had high blood pressure, andwent home on that day.I This conversation is corroborated by John Craft.10This conversation was not denied by Andrew Craft. However, he didstate at one point in the record that Pyke was fired for absenteeism, and atanother point averred that he had been replaced. Respondent's answer to thecomplaint alleged as an affirmative defense that Pyke had quit. This wasamended during the hearing when Andrew Craft testified that Pyke had beendischarged for absenteeism.I mean no disrespect by this, but their standards and laws may be some-what different from those I must observe.ary 16, carries no hint of replacement. Quite the contrary,John Craft told Pyke to be sure to have a doctor's excusethat he was able to return to work. Finally, at this hearingRespondent himself stated that Pyke was fired for absentee-ism.In the light of all the evidence before me, based on theshifting reasons advanced by Respondent for his treatmentof Pyke, and on the fact that at no time was Pyke warnedthat he would be discharged if the absenteeism continued,the open and evident animus and hostility shown by JohnCraft toward Pyke and the Union shortly after Pyke hadtestified in favor of the Union at the challenged ballotshearing in September 1977, 1 find that Pyke would not,despite his poor attendance record, have been dischargedon January 20, 1978, if it were not for the fact that he hadengaged in union activity and had given testimony beforethe National Labor Relations Board. Signal Delivery Ser-vice, Inc., 226 NLRB 843 (1976); Branthaven, Inc., d/b/aHospitality Home, 192 NLRB 1062 (1971).D. The Failure To Increase Ryan's WagesRalph Ryan began work at the Company on December28, 1975. He also started out as a truck loader, but afteronly one day he was assigned to work on the weaving ma-chines where he remained until he resigned around May 12,1978. When he started, Ryan was paid at the rate of $3.50per hour. After a month, and after he had begun workingon the weaving machines, his rate was increased to $4. InSeptember 1976 he received another 50 cents, bringing therate to $4.50. Ryan testified that he asked for another raisebetween January I and 10, 1977 and was granted a 25-centincrease. He remained at this same rate, $4.75, until he re-signed.Ryan was identified as participating, with Pyke and oth-ers, in signing a union card and participating in union meet-ings.Ryan was a good worker, was praised by John Craft, andwas told by John after he had been on the weaving machinefor less than a month that he would be "up with the otherguys" within a year. The "other guys" are identified byRyan as James Pearson and Michael Zwickey, who workedfull-time on weaving machines at a rate of $6 per hour.Respondent's reasons for not granting any further raises,as in the case of Pyke's discharge, suffer from a lack ofconsistency as well as candor. Andrew Craft testified thatRyan was not doing a good enough job. However, he wasnever reprimanded for not doing good work, not offeredtraining in the more technical intricacies of the weavingmachine, and, indeed, John Craft testified that Ryan wasprogressing satisfactorily at the time of his resignation.As another reason why Ryan did not receive a raise, Re-spondent stated that no one received a raise. This defense iscontradicted by evidence that a number of employees,' in-cluding Carl Justice, James Stine, Myron Roberts, and DonEly, were granted raises unconnected, as claimed by Re-spondent, with a new job assignment. What is clear is thatnone of the employees who were employed at the time of" All of whom were hired after the date of the election, June 9, 1977, inCase 25-RC-6517.610 VINYL CRAFT FENCE CO.the filing of the petition in Case 25-RC-6517 received araise thereafter. No economic or other reasons were ad-vanced by Respondent for this." This explanation, like the I. Responfirst, is unconvincing. within the rrFinally, Respondent advanced as a reason why Ryan was 2. Unitednot awarded a raise was the asserted fact that Ryan, unlike tion within tmore experienced employees, Pearson and Zwickey, and 3. By thrlater Justice and Williamson," could not perform the tech- Pyke, Responical maintenance and adjustment functions required be- 4. By disccause of the small size of Respondent's operation. behalf of theThere was a great deal of testimony of Respondent and National LaUnion Representative Carl N. Morris concerning the rela- violated Secltive requirements for reaching journeyman status as a 5. By reftweaving machine operator. In view of my findings and con- because of hclusions hereinafter stated, I do not find it necessary to at- has violatedtempt to resolve the merits, or relative merits, of this con- 6. The afttroversy. practices affeIn reviewing Ralph Ryan's record, I find that Respon- 2(6) and (7)dent's wage policy was, at least up to the advent of the Upon theUnion, based on Respondent's subjective evaluation of the the entire rework of employees. This system rewarded those who per- sions of Sectformed to Respondent's satisfaction, and since Ryan's work recommend(admittedly satisfied Respondent, he received three increasesin a relatively short time.With the coming of the Union, in January 1977, this pol-icy changed to a policy of granting no wage increases. The Resp,Based in part on the background evidence submitted by the Vinyl CraftGeneral Counsel showing Respondent's hostility and ani- shall:mus toward the Union early in 1977, but more importantly 1. Ceaseon the statement by John Craft to Pyke in September 1977 (a) Threato the effect that he was not granted an increase because of increases be,the Union, I infer and find that Respondent denied an in- (b) Threacrease to Ryan for the same reason, the union activity of testimony beRyan and the other employees. (c) Disch;Respondent's defenses are, as noted above, inconsistent employees tand shifting, leading to the inference, which I draw in this cause they ginstance, that the real reason for denying Ryan a wage in- tions Board.crease was his union activity. Shattuck-Denn Mining Corp. (d) In anlv. N.L.R.B., 362 F.2d 466 (C.A. 9, 1967). coercing emteed them bIV. THE REMEDY 2. Take tito be necessHaving found that Respondent has engaged in certain (a) Offerunfair labor practices I shall recommend that he be ordered former or stto cease and desist therefrom and to take certain affirmative whole in theaction including the reinstatement of George Pyke together "The Remecwith back pay and the payment to Ralph Ryan of a sum of (b) Makemoney equivalent to the sum of the raises he was not fered by hitgranted in the period from January 1977 to May 1978, to- section entitgether with interest thereon computed in the manner pre- (c) Post ascribed in Florida Steel Corporation, 231 NLRB 651 (1977) attached no(see also Isis Plumbing and Heating Co., 138 NLRB 716). tices, on for'1 In the light of Pyke's statement that John Craft told him he had notreceived a raise if it were not for the Union, this situation is certainly suspi- 1S In the evetcious. But there is no allegation in the complaint that other employees were Rules and Regdenied raises because of union activity, so there is no issue for me to con- conclusions, anisider. of the Rules a:14 Pearson and Zwickey had resigned at some time prior to the hearing. findings, concluWilliamson and Justice were recruited by Respondent from Florida in Octo- waived for all ber 1977 because of an unspecified "need" for expenenced weaving machime "In the everoperators. Williamson resigned in March 1978. Both he and Justice were States Court ofhired at the rate of S6 per hour. After Williamson resigned Justice was given the National Laraises of SI per hour in May1978 and another 50 cents in June, bringing his ment of the Uncurrent rate to $7.50 per hour. tional Labor R,611CONCLUSIONS OF LAWdent is an employer engaged in commerceieaning of Section 2(6) and (7) of the Act.Steelworkers of America is a labor organiza-he meaning of Section 2(5) of the Act.eatening and coercing its employee, Georgemndent has violated Section 8(aXl) of the Act.:harging George Pyke because of his activity one Union, and because he gave testimony in abor Relations Board hearing, Respondent hastion 8(a)( I), (3)., and (4) of the Act.ising to grant wage increases to Ralph Ryanis activities on behalf of the Union RespondentSection 8(a)(1) and (3) of the Act.oresaid unfair labor practices are unfair laborecting commerce within the meaning of Sectionof the Act.foregoing findings of fact, conclusions of law,cord in this matter, and pursuant to the provi-ion 10(c) of the Act I hereby issue the followinged:ORDERsondent, Andrew Craft, a sole proprietor d/b/aFence Co., his agents, successors, and assigns,and desist from:tening or coercing employees with loss of paycause they engage in union activity.tening or coercing employees because they givefore the National Labor Relations Board.arging or refusing to grant wage increases tobecause they engage in union activity, or be-give testimony before the National Labor Rela-y other manner interfering with, restraining ornployees in the exercise of their rights guaran-y Section 7 of the Act.he following affirmative action which is deemedary to effectuate the policies of the Act:George Pyke immediate reinstatement to hisibstantially equivalent position, and make himmanner described above in the section entitleddy."Ralph Ryan whole for the discrimination suf-n, also in the manner described above in theled "The Remedy."it his Kokomo, Indiana, facility, copies of thetice marked "Appendix."'6Copies of said no-ms provided by the Regional Director for Re-nt no exceptions are filed as provided by Sec. 102.46 of theulations of the National Labor Relations Board. the findings,d recommended Order herein shall, as provided in Sec. 102.48nd Regulations. be adopted by the Board and become itssions, and Order, and all objections thereto shall be deemedpurposes.at that this Order is enforced by a judgment of the UnitedAppeals, the words in the notice reading "Posted by Order ofabor Relations Board" shall read "Posted Pursuant to a Judg-nited States Court of Appeals Enforcing an Order of the Na-elations Board." DECISIONS OF NATIONAL LABOR RELATIONS BOARDgion 25, after being duly signed by Respondent, shall beposted by Respondent immediately upon receipt thereofand be maintained by him for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that such noticesare not altered, defaced. or covered by any other material.(d) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepshave been taken by Respondent to comply herewith.612